Case: 21-1536    Document: 25    Page: 1   Filed: 02/11/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    WAHEEDA HAQ,
                      Petitioner

                            v.

      OFFICE OF PERSONNEL MANAGEMENT,
                    Respondent
              ______________________

                        2021-1536
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-0842-20-0798-I-1.
                 ______________________

                Decided: February 11, 2022
                 ______________________

    WAHEEDA HAQ, Manassas, VA, pro se.

     JOSHUA A. MANDLEBAUM, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent. Also represented by
 BRIAN M. BOYNTON, LISA LEFANTE DONAHUE, MARTIN F.
 HOCKEY, JR.
                  ______________________

      Before DYK, MAYER, and CHEN, Circuit Judges.
Case: 21-1536    Document: 25     Page: 2   Filed: 02/11/2022




 2                                               HAQ   v. OPM



 PER CURIAM.
     Waheeda Haq petitions for review of a final decision of
 the Merit Systems Protection Board (“board”) affirming a
 reconsideration decision by the Office of Personnel Man-
 agement (“OPM”) denying her claim for a deferred retire-
 ment annuity. See Haq v. OPM, No. DC-0842-20-0798-I-1,
 2020 WL 6269186 (M.S.P.B. Oct. 23, 2020). For the rea-
 sons discussed below, we affirm.
                       BACKGROUND
     Haq worked for the Environmental Protection Agency
 from October 1998 until she resigned from her position in
 May 2004. Supplemental Appendix (“S.A.”) 2, 33. On July
 17, 2004, she applied for a refund of her Federal Employees
 Retirement System (“FERS”) retirement contributions.
 S.A. 2, 31. Haq’s application contained, above her signa-
 ture, a certification that she understood that the refund
 would result in the permanent forfeiture of her FERS re-
 tirement rights. S.A. 2, 31.
     Haq requested that her refund check be mailed to the
 Children’s Fund, an organization in Virginia. S.A. 2, 7.
 OPM authorized the refund on November 16, 2004, S.A. 7,
 33, and the agency’s refund archive records show an “action
 date” of November 17, 2004. S.A. 7, 32. On June 25, 2020,
 Haq applied for a deferred retirement annuity but OPM de-
 nied her claim, explaining that she was not entitled to a
 retirement annuity because she had previously requested
 a refund of her retirement contributions. S.A. 2; see 5
 C.F.R. § 843.202(b).
     Haq then appealed to the board. Before the board, Haq
 testified that neither she nor the Children’s Fund received
 the refund payment she had requested in 2004. S.A. 3–5.
 Haq further asserted that she was entitled to a deferred
 retirement annuity because her refund payment had never
 been deposited. S.A. 4.
Case: 21-1536     Document: 25     Page: 3    Filed: 02/11/2022




 HAQ   v. OPM                                                3



     In response, OPM produced documentation showing
 that it had authorized Haq’s refund of $3,935.17 on Novem-
 ber 16, 2004. S.A. 7; see S.A. 32–33. OPM further ex-
 plained that “voucher data” related to the refund was
 unavailable because retirement fund refund payments are
 issued by the Department of the Treasury, which main-
 tains records of such payments for only seven years. S.A.
 7, 32. OPM noted, however, that it had never received no-
 tice that Haq’s refund payment had not been deposited or
 that it had been returned for non-receipt. S.A. 5.
     On October 23, 2020, an administrative judge (“AJ”) of
 the board issued an initial decision affirming OPM’s deci-
 sion to deny Haq’s claim for a FERS deferred annuity. S.A.
 9. The AJ determined that the doctrine of laches barred
 Haq’s claim because her nearly sixteen-year “delay in ques-
 tioning the processing of her refund application was unrea-
 sonable” and materially prejudiced OPM’s ability to access
 records relevant to the question of whether the 2004 refund
 payment had been deposited. S.A. 8.
     Haq then appealed to this court. Although Haq’s ap-
 peal was initially filed prematurely, her appeal ripened
 when she withdrew her petition asking the full board to
 review the AJ’s initial decision. See Jones v. HHS, 834 F.3d
 1361, 1365 (Fed. Cir. 2016) (explaining that “when a peti-
 tioner files a petition for review with this court before an
 AJ’s initial decision becomes final, the petitioner’s appeal
 ripens once that initial decision becomes the final decision
 of the [board]”). We have jurisdiction under 5 U.S.C.
 § 7703(b)(1)(A) and 28 U.S.C. § 1295(a)(9).
                         DISCUSSION
     Our review of a board decision is circumscribed by stat-
 ute. See 5 U.S.C. § 7703(c); Ricci v. Merit Sys. Prot. Bd.,
 953 F.3d 753, 756 (Fed. Cir. 2020). We must affirm a board
 decision unless it is: “(1) arbitrary, capricious, an abuse of
 discretion, or otherwise not in accordance with law; (2) ob-
 tained without procedures required by law, rule, or
Case: 21-1536     Document: 25     Page: 4    Filed: 02/11/2022




 4                                                 HAQ   v. OPM



 regulation having been followed; or (3) unsupported by sub-
 stantial evidence.” 5 U.S.C. § 7703(c); Fields v. Dep’t of
 Justice, 452 F.3d 1297, 1301 (Fed. Cir. 2006). We review
 the board’s application of the doctrine of laches for abuse of
 discretion. See Nuss v. OPM, 974 F.2d 1316, 1318 (Fed.
 Cir. 1992); see also Brooklyn Brewery Corp. v. Brooklyn
 Brew Shop, LLC, 17 F.4th 129, 142 (Fed. Cir. 2021).
     Laches is an affirmative defense and the party raising
 the defense therefore bears the burden of proof. Nuss, 974
 F.2d at 1318; see Cornetta v. United States, 851 F.2d 1372,
 1380 (Fed. Cir. 1988) (en banc). * To successfully invoke the
 defense, OPM was required to establish that: (1) Haq’s de-
 lay in making inquiries about her allegedly missing refund
 payment was unreasonable; and (2) it was materially prej-
 udiced as a result of this delay. Nuss, 974 F.2d at 1318.
 There are two types of prejudice—defense prejudice and
 economic prejudice—that may result from unreasonable
 delay in bringing a claim. Cornetta, 851 F.2d at 1378. “De-
 fense prejudice may include loss of records, destruction of
 evidence, fading memories, or unavailability of witnesses,”
 whereas “economic prejudice . . . centers on consequences,
 primarily monetary, to the government should the claim-
 ant prevail.” Id. (internal quotation marks omitted).
    We conclude that there was no abuse of discretion in
 the board’s determination that the doctrine of laches


     *     The Supreme Court’s decision in Petrella v. Metro-
 Goldwyn-Mayer, Inc., 572 U.S. 663, 679 (2014), does not
 preclude the availability of laches in this case because
 there is no congressionally-defined limitations period. 28
 U.S.C. § 2401(a), which sets a six-year limitations period
 for civil actions brought against the United States, does not
 generally apply to cases before administrative boards. See
 Oppenheim v. Campbell, 571 F.2d 660, 663 (D.C. Cir. 1978)
 (citing Crown Coat Front Co. v. United States, 386 U.S. 503,
 510–11 (1967)).
Case: 21-1536    Document: 25      Page: 5    Filed: 02/11/2022




 HAQ   v. OPM                                               5



 barred Haq’s claim for a deferred retirement annuity. As
 the board correctly determined, Haq’s delay in seeking in-
 formation about the refund of her retirement contributions
 was both unreasonable and inexcusable. She requested a
 refund of her retirement contributions on July 17, 2004,
 and this refund was authorized on November 16, 2004, see
 S.A. 2, 31–33, yet she waited nearly sixteen years to raise
 the claim that she had never received the refund in ques-
 tion, S.A. 2. Although Haq now asserts that neither she
 nor her designated beneficiary, the Children’s Fund, re-
 ceived the refund payment, she fails to provide any reason-
 able explanation as to why she did not inquire about the
 status of her refund until she applied for a deferred annuity
 on June 25, 2020. See S.A. 2, 8.
     As the board correctly noted, while Haq could not have
 obtained “a deferred annuity prior to reaching the mini-
 mum retirement age,” this did not mean that she was pre-
 cluded from contacting OPM “to determine whether her
 refund was processed” in a timely fashion. S.A. 8. Al-
 though Haq asserts on appeal that she was out of the coun-
 try from August 2004 to April 2009, see Inf. Br. of Pet’r 2,
 she fails to explain how being out of the country prevented
 her from making any inquiries about the status of her re-
 fund. Furthermore, even assuming arguendo that Haq’s
 delay while she was out of the country was excusable, she
 offers no persuasive justification for waiting eleven years
 after her return to the United States before raising the
 claim that she had never received the refund. See, e.g.,
 Wanlass v. Gen. Elec. Co., 148 F.3d 1334, 1338 (Fed. Cir.
 1998) (explaining that a party seeking to avoid the laches
 bar must be diligent and make such inquiries as the facts
 and circumstances reasonably warrant).
      OPM suffered material defense prejudice, moreover, as
 a result of Haq’s delay in inquiring about her allegedly
 missing refund payment. As discussed previously, retire-
 ment fund refund payments are issued by the Department
 of the Treasury and it maintains records of such payments
Case: 21-1536    Document: 25      Page: 6    Filed: 02/11/2022




 6                                                 HAQ   v. OPM



 for only seven years. See S.A. 3. Accordingly, when Haq
 filed her claim in 2020, OPM was unable to access the doc-
 umentation which would presumably have shown whether
 she or the Children’s Fund had deposited the refund check
 she had requested. S.A. 7–8. OPM, therefore, was materi-
 ally prejudiced in its ability to defend against Haq’s claim.
 The prejudice to OPM was compounded by the fact that
 Haq failed to provide the board with any of her own tax or
 banking records from 2004. See S.A. 8.
     Because the length of Haq’s delay in seeking her alleg-
 edly missing refund payment was unreasonable and this
 delay materially impeded OPM’s ability to mount a defense
 against her claim, the board had ample support for its con-
 clusion that the doctrine of laches barred her request for a
 deferred retirement annuity. We have considered Haq’s re-
 maining arguments but do not find them persuasive.
                        CONCLUSION
     Accordingly, the decision of the Merit Systems Protec-
 tion Board is affirmed.
                        AFFIRMED